Case 1:16-cr-00259-JKB Document 1085 Filed 05/18/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA, *

v. * CRIMINAL NO. JKB-16-0259

ELMIN IVAN PORTILLO-GUITERREZ, et al., *

Defendants. *
* * * * * * * * * * * *
AMENDED ORDER

During further proceedings in this matter, no person may possess or transport into the
courtroom any electronic devices, to include cellular telephones, cameras, recording devices of
any type including “smart” watches and “smart” pens, and/or computers, to include laptops
and tablets, without the express permission of the presiding judge. This restriction shall
not apply to employees of the United States District Court for the District of Maryland, the
United States Marshal or his Deputies, Court Security Officers, counsel of record in this
case, employees of state and federal law enforcement agencies, and/or investigators and
employees of counsel representing parties in the case, provided those investigators and
employees of counsel are identified to the Court in advance. All persons subject to this Order
are advised not to bring any such electronic devices to the courthouse.

The United States Marshal, his Deputies, and the Court Security Officers shall enforce

this Order.

Date: Mow, lF Zoe | a IK. PO call
James K. Bredar

United States District Judge

 
